


110 HR 3831 IH: Family Tax Relief Act of 2007
U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3831
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr. Camp of
			 Michigan, Mr. Brady of
			 Texas, Mr. Nunes, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase,
		  and make permanent certain improvements to, the child tax
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Family Tax Relief Act of 2007.
		2.Increase in child
			 tax credit amount
			(a)In
			 generalSubsection (a) of section 24 of the Internal Revenue Code
			 of 1986 (relating to child tax credit) is amended by striking
			 $1,000 and inserting $1,200.
			(b)Provision not
			 subject to EGTRRA sunsetTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 201 of such Act.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
